        Case 19-15269-elf            Doc 10      Filed 08/25/19 Entered 08/26/19 00:49:45                          Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-15269-elf
Out of Site Infrastructure, Inc.                                                                           Chapter 7
Out of Site Infrastructure, Inc.
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Stacey                       Page 1 of 1                          Date Rcvd: Aug 23, 2019
                                      Form ID: 130                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 25, 2019.
db             +Out of Site Infrastructure, Inc.,   Mailing Address,   105 Jessup Road # 100,
                 Thorofare, NJ 08086-2182
db             +Out of Site Infrastructure, Inc.,   600 Crum Creek Road,   Media, PA 19063-1646

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 25, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 23, 2019 at the address(es) listed below:
              CHRISTIAN A. DICICCO    on behalf of Debtor   Out of Site Infrastructure, Inc.
               cdicicco@myphillybankruptcylawyer.com, christianadicicco@gmail.com;r57075@notify.bestcase.com
              GARY F. SEITZ   gseitz@gsbblaw.com, gfs@trustesolutions.net;Jblackford@gsbblaw.com
              REBECCA K. MCDOWELL    on behalf of Creditor   Berkshire Bank rmcdowell@slgcollect.com,
               pwirth@slgcollect.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                             TOTAL: 4
  Case 19-15269-elf             Doc 10     Filed 08/25/19 Entered 08/26/19 00:49:45                  Desc Imaged
                                          Certificate of Notice Page 2 of 2




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

       In Re:                                            Chapter: 7
           Out of Site Infrastructure,
Inc.
                              Debtor(s)                  Bankruptcy No: 19−15269−elf

                                           ORDER


    AND NOW, this 23rd day of August 2019 , the debtor having failed to file or submit with the
petition all of the documents required by Fed. R. Bankr. P. 1007,

  It is hereby ORDERED that:

1. This case MAY BE DISMISSED WITHOUT FURTHER NOTICE if the documents listed
below are not filed by deadline also listed below:

                  Documents and Deadline

                  Atty Disclosure Statement due 09/5/2019
                  Schedule A/B due 09/5/2019
                  Schedule D due 09/5/2019
                  Schedule E/F due 09/5/2019
                  Schedule G due 09/5/2019
                  Schedule H due 09/5/2019
                  Statement of Financial Affairs due 09/5/2019
                  Summary of statistical liabilities B206 due 9/5/19
                  Corporate Resolution due 9/5/19

  2. Any request for an extension of time must be filed prior to the expiration of the deadlines listed
above in Paragraph 1.




                                                                                           By the Court

                                                                                         Eric L. Frank
                                                                Judge , United States Bankruptcy Court
                                                                                                                   5
                                                                                                            Form 130
